PER CURIAM.
In this Anders 1 appeal, we affirm the judgment and sentences. However, the order of probation contains a scrivener's error. Concerning count two, the trial court orally pronounced a sentence of 36 months in prison, followed by 24 months of probation. The written sentence reflects that sentence, but the order of probation states, "[t]he court hereby stays and withholds the imposition of sentence as to count ... two and places the defendant on probation for a period of twenty-four (24) months."
Accordingly, we remand for the trial court to correct this scrivener's error in the order of probation. See King v. State, 201 So.3d 206 (Fla. 1st DCA 2016) (affirming an Anders appeal but remanding for the trial court to correct a scrivener's error).
AFFIRMED and REMANDED with instructions.
PALMER, EDWARDS and EISNAUGLE, JJ., concur.

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967)